Citation Nr: 0024379	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-00 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, as secondary to service-
connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
April 1974, from September 1974 to September 1978, and from 
December 1979 to March 1981.  This case comes to the Board of 
Veterans' Appeals (Board) from an October 1997 RO decision 
which denied service connection for degenerative disc disease 
of the lumbar spine, as secondary to service-connected 
lumbosacral strain.  

In November 1998, the veteran testified at a hearing at the 
RO before a member of the Board (i.e., Travel Board hearing).  
In February 1999, the Board remanded the case to the RO.  


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to his 
service-connected lumbosacral strain.


CONCLUSION OF LAW

The veteran's claim for service connection for degenerative 
disc disease of the lumbar spine, as secondary to service-
connected lumbosacral strain, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1973 to 
April 1974, from September 1974 to September 1978, and from 
December 1979 to March 1981.

Prior to the veteran's last period of active duty, John 
Williams, M.D., indicated in a November 1979 statement that 
upon examination of the veteran the objective findings 
included low back pain.  Also, a herniated intervertebral 
disk was to be ruled out.  The diagnosis, in pertinent part, 
was scoliosis (with no myelogram done).  

Service medical records show that the veteran was diagnosed 
with chronic back strain on a February 1981 physical 
examination for separation purposes.  Service medical records 
do not show degenerative disc disease of the lumbar spine.  

In a May 1981 letter, Dr. Williams, of Riverside Hospital 
Clinic, stated that the veteran was seen from June to October 
1979 with a history of a back problem while in the service.  
The doctor noted that X-rays of the lumbar spine were 
unremarkable and that the veteran was given a lumbosacral 
brace.  

On a July 1981 VA examination, the veteran complained of back 
pain.  The pertinent diagnosis was residuals of an injury to 
the lumbosacral spine.  On X-rays of the lumbar spine, there 
were normal vertebral bodies, neural arches, and disc spaces 
and no evidence of arthritis.  

On a March 1982 VA examination, the veteran complained of a 
minor back strain.  He reported intermittent lower back pain 
which frequently radiated down to below the knees.  The 
pertinent diagnosis was myofascitis of the lumbar, 
lumbosacral, and sacral paravertebral muscles.  

In a June 1982 decision, the RO granted service connection 
for lumbosacral strain.  

VA outpatient records show that in July 1982 the veteran was 
diagnosed with low back pain.  In December 1982, he 
complained that pain radiated from his back to both legs.  
The various diagnoses were acute lumbosacral strain, rule out 
herniated nucleus pulposus, and sciatica with a suspicion of 
a herniated disc at L4-5 or L5-S1 on the right.  X-rays of 
the lumbosacral spine were essentially normal, and an 
electromyography (EMG) revealed no evidence of a 
radiculopathy although a centrally extruded disc could not be 
ruled out.  In February 1983, the pertinent diagnosis was 
chronic low back pain.  In March 1983, the diagnoses were 
possible central disc disease and chronic strain.  

On a May 1983 VA examination, the veteran complained of back 
pain.  The impression, in pertinent part, was chronic 
lumbosacral strain.  On subsequent X-rays of the lumbar 
spine, there were normal vertebral bodies, neural arches, and 
disc spaces and no evidence of arthritis.  

VA outpatient records show that in June and September 1983 
there were continued complaints of low back pain.  In 
November 1983, the veteran had an acute flare of lumbosacral 
strain.  

Medical records from St. Charles Hospital in October 1985 
show the veteran complained of severe lower back pain.  X-
rays of the lumbosacral spine revealed no fracture or 
dislocation.  The diagnoses were acute exacerbation of 
chronic lower back pain and acute myofascial strain of the 
low back muscles.  

Private chiropractic records in May 1989 show X-ray evidence 
of degenerative changes in the lower lumbar spine.  

VA outpatient records in December 1989 show the veteran 
underwent physical therapy for treatment of low back pain 
secondary to scoliosis.  

On a March 1990 VA gastrointestinal examination, the veteran 
complained of lower back pain.  

Medical records from St. Charles Hospital in September 1990 
show the veteran complained of severe low back pain that 
radiated into the left hip.  X-rays of the lumbar spine were 
normal.  The diagnoses were acute myofascial strain of the 
low back muscles and rule out radiculopathy on the left side.  

VA outpatient records show that in September 1990 the veteran 
was diagnosed with acute lumbosacral strain.  X-rays of the 
lumbosacral spine showed facet joint arthritis at L4-5 and 
L5-S1, disc space height that was preserved, and no evidence 
of spondylolysis or spondylolisthesis.  He underwent physical 
therapy in October 1990 for treatment of low back pain.  In 
February 1991, he related that his lower back hurt even more 
than before and that he wore a back brace as needed.  

On an April 1991 disability evaluation by Rafael Guerrero, 
M.D., for the Social Security Administration, the veteran was 
diagnosed with history of traumatic injury to his low back, 
with chronic low back pain by history, and rule out 
superimposed post-traumatic degenerative joint disease.  

On a December 1991 VA outpatient record, the veteran was 
diagnosed with acute lumbosacral musculoskeletal strain 
superimposed on chronic low back pain.  

In a May 1992 statement, Sherri Day, a chiropractor with 
Chiropractic Enterprises, Inc., indicated that the veteran 
sought treatment from 1989 to 1992 for lower back pain for 
which he received temporary relief.  Numerous chiropractic 
records from this period show treatment for pain of the low 
back and other areas.  

On a September 1992 VA examination, the veteran complained of 
pain in the lumbosacral area.  The diagnosis was arthritis of 
the spine, symptomatic with some limitation of motion and 
hypesthesia to the right leg.  Subsequent X-rays of the 
lumbar spine were normal and revealed no evidence of 
arthritis.  

VA records show that in March 1993 X-rays of the lumbosacral 
spine revealed no significant degenerative change and 
unremarkable vertebral alignment.  An August 1993 outpatient 
record revealed an assessment of pain in the back, with 
normal X-rays.  

In February 1994, the Social Security Administration granted 
disability benefits to the veteran on the basis of severe 
scoliosis with pain and other unrelated ailments.  

VA medical records show that on outpatient treatment in 
February 1994 and May 1996 the veteran continued to complain 
of chronic back pain.  On a December 1996 neurosurgery clinic 
note, the diagnosis was persistent bilateral lower extremity 
pain.  Also at that time, the veteran complained of low back 
pain, and a review of lumbosacral spine X-rays revealed no 
disc space narrowing or instability.  A lumbosacral computed 
tomography (CT) was then ordered.  On a February 1997 
neurosurgery clinic note, there was low back and lower 
extremity pain with a normal neurological examination.  It 
was further noted that a lumbosacral CT scan showed evidence 
of diffuse spondylitic disease but no evidence of a 
significant disc herniation or other structural lesion 
causing neural element compression.  On a March 1997 pain 
clinic record, the diagnosis was chronic lumbar back pain 
with degenerative disease of the spine.  On an April 1997 
clinical record, a VA doctor diagnosed the veteran with 
degenerative disc disease and noted that he wore a back brace 
and used a cane to ambulate.  On an April 1997 outpatient 
record, there were continued complaints of low back pain. 

In April 1997, the veteran submitted a claim for service 
connection for degenerative disc disease in his spine.  

VA outpatient records show that in May and June 1997 the 
veteran reported chronic low back pain and received a caudal 
epidural steroid injection.  

On a June 1997 VA examination, the doctor reviewed the 
veteran's claims file and noted a history of back strains and 
X-rays (as recently as 1992) that were negative for 
degenerative disc disease.  The veteran complained of 
persistent back pain, soreness, and tenderness which had 
gradually worsened over the past 20 years.  He reported that 
back pain sometimes radiated into his legs and that he 
experienced some paresthesias.  He reported that prolonged 
sitting and standing bothered his back, as well as heavy use, 
repetitive bending, and lifting.  The diagnoses were 
lumbosacral strain and degenerative disc disease of the 
lumbar spine.  The doctor concluded that lumbosacral strain 
was well documented and that he could not find any 
correlation between the back strain and the degenerative disc 
disease.  He stated that they were separate entities.  

VA outpatient records show that in June 1997 the veteran 
complained of pain over the sacroiliac joints bilaterally.  
The impression was sacroiliac/musculoskeletal back pain.  In 
July 1997, he was diagnosed with lumbosacral pain.  

In August 1997, the veteran underwent an examination by G. T. 
Matanguihan, M.D., for the purpose of determining disability 
for the Social Security Administration.  The impression, in 
pertinent part, was degenerative disc disease of the lumbar 
spine.  X-rays of the lumbar spine were normal.    

In September 1997, the Social Security Administration 
determined that the veteran's disability continued; his 
primary diagnoses were discogenic and degenerative disorders 
of the back, and his secondary diagnoses were osteoarthrosis 
and allied disorders.  

In an October 1997 decision, the RO denied service connection 
for degenerative disc disease of the lumbar spine, as 
secondary to service-connected lumbosacral strain.  The 
veteran expressed his disagreement with the RO's decision in 
a November 1997 statement.  

VA outpatient records show that in December 1997 the veteran 
complained of worsening low back pain.  The assessment was 
chronic low back pain with no evidence of new neurological 
symptoms.  In January 1998, he was noted to have localized 
low back pain consistent with sacroiliac joint pathology.  In 
March 1998, he was diagnosed with degenerative disc disease 
of the lumbosacral spine.  

At a November 1998 Travel Board hearing, the veteran 
testified that a VA doctor informed him that he had 
degenerative disc disease in his spine and that such 
condition was related to his long-term lumbosacral strain 
(subsequent development of the evidence failed to discover 
such an opinion); that he had regular appointments at the VA 
for treatment of his low back; and that he stopped working 
due to his low back disability and was in receipt of Social 
Security disability benefits.

In February 1999, the Board remanded the case to the RO in 
order to assist the veteran in completing his application for 
service connection benefits.  

In a March 1999 letter, the RO informed the veteran of what 
evidence was required to well-ground his claim for service 
connection.  The RO also requested a statement by a doctor 
relating his degenerative disc disease to lumbosacral strain.  
Thereafter, such a medical opinion was not submitted.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As explained below, the Board finds that the 
veteran's secondary service connection claim is not well 
grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  In the case of a claim for secondary 
service connection, there must be medical evidence of a nexus 
between an established service-connected condition and the 
claimed disability.  Libertine v. Brown, 9 Vet. App. 521 
(1996).

In this case, the veteran contends that he has degenerative 
disc disease of the lumbar spine which is attributable to his 
service-connected lumbosacral strain.  The medical evidence 
shows that he has received private and VA medical treatment 
for complaints of low back pain ever since service.  He was 
diagnosed with chronic back strain in service, but there was 
no diagnosis of degenerative disc disease of the lumbar spine 
in service or for years later.  The veteran currently has a 
diagnosis of degenerative disc disease of the lumbar spine.  
However, there is no medical nexus evidence to show that the 
service-connected lumbosacral strain caused or permanently 
worsened the degenerative disc disease.  In the only medical 
opinion addressing whether there was a correlation between 
the veteran's back strain and degenerative disc disease, a VA 
doctor stated unequivocally in June 1997 that they were 
separate entities and were not related.   

In reviewing the entire record, the Board finds that what is 
lacking in establishing a well-grounded claim for secondary 
service connection is competent medical evidence linking the 
veteran's degenerative disc disease of the lumbar spine with 
his service-connected lumbosacral strain.  Any statements by 
the veteran, to the effect that his lumbar disc disease is 
attributable to his service-connected lumbosacral strain, do 
not constitute competent medical evidence, since, as a 
layman, he has no competence to give a medical opinion on 
diagnosis or etiology of a disorder.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Consequently, the veteran has not met 
the initial burden under 38 U.S.C.A. § 5107(a) of submitting 
evidence to show a well-grounded claim for secondary service 
connection for the condition, and the claim must be denied.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, as secondary to service-connected lumbosacral 
strain, is denied.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

